Filed 7/13/22 P. v. Farren CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C094438

           v.                                                                   (Super. Ct. Nos. CRF2002641,
                                                                                        CRF2100707)
 HEATHER JEANNETTE FARREN,

                    Defendant and Appellant.




         Defendant Heather Jeannette Farren pleaded guilty to felony vandalism (Pen.
Code, § 594, subd. (b)(1))1 in one case and in a separate case pleaded guilty to burglary




1 Undesignated statutory references are to the Penal Code.


                                                             1
(§ 459). The trial court placed her on probation and ordered her to pay various fines and
fees.
        Defendant now contends we should vacate fees under sections 1203.1b, 987.8, and
Government Code section 29550.2 pursuant to Assembly Bill No. 1869 (2019-2020 Reg.
Sess.). We agree that fees imposed under section 1203.1b and Government Code
section 29550.2 must be vacated, but we disagree that fees under section 987.8 must be
vacated, as the record indicates they were not imposed.
        Defendant also challenges certain fines and assessments under People v. Dueñas
(2019) 30 Cal.App.5th 1157, equal protection, and the prohibition against excessive
fines. We conclude the claim is forfeited because defendant failed to object to the
imposition of the fine and fees or request an ability to pay hearing. Anticipating this
result, defendant argues counsel was ineffective. We conclude defendant has not
demonstrated prejudice.
        We will modify the judgment to vacate the fees imposed under section 1203.1b
and Government Code section 29550.2, and affirm the judgment as modified.
                                     BACKGROUND
        In case No. CRF2002641 (641), after a convenience store denied her request to
buy expired food, defendant went into the bathroom and broke the mirror and sink,
causing approximately $1,200 in damages. Defendant pleaded no contest to felony
vandalism (§ 594, subd. (b)(1)).
        The trial court suspended imposition of sentence and placed defendant on
probation for two years with various terms and conditions. Finding an ability to pay, the
trial court ordered defendant to pay a $300 restitution fine (§ 1202.4, subd. (b)), a $300
probation revocation fine (§ 1202.44), a 10 percent collection fee (§ 1202.4, subd. (l)), a
$40 probation fee (§ 1203.1b), a $370 presentence report fee (§ 1203.1b), a $43.50
booking fee (Gov. Code, § 29550.2), a $5 fee for each urinalysis drug test (§ 1203.1b), a
$40 court operations assessment (§ 1465.8), and a $30 conviction assessment (Gov.

                                             2
Code, § 70373). The trial court did not order defendant to pay attorney’s fees under
section 987.8, but reserved jurisdiction.
       In case No. CRF2100707 (707), defendant rummaged through a truck in a parking
lot, and the truck had over $2,000 in damage. The owner of the truck said it was not
damaged when he parked it. Defendant pleaded no contest to burglary. (§ 459) The
remaining counts were dismissed with a Harvey2 waiver. The trial court suspended
imposition of sentence and placed defendant on probation for two years with various
terms and conditions. The trial court indicated it was striking the probation fee
(§ 1203.1b) and the presentence report fee (§ 1203.1b) due to “a limited ability to pay in
this case.” The trial court also found an inability to pay the booking fee. But it ordered
defendant to pay a $300 restitution fine (§ 1202.4, subd. (b)), a $300 probation revocation
fine (§ 1202.44), a $5 fee for each urinalysis drug test (§ 1203.1b), a $40 court operations
assessment (§ 1465.8), and a $30 conviction assessment (Gov. Code, § 70373). Again,
the trial court did not impose, but reserved jurisdiction on, section 987.8 attorney’s fees.
                                       DISCUSSION
                                              I
       Defendant contends the $40 probation fee (§ 1203.1b), $370 presentence report
fee (§ 1203.1b), and $43.50 booking fee (Gov. Code, § 29550.2) imposed in case
No. 641, and the $5 fee for each urinalysis drug test (§ 1203.1b) imposed in both case
No. 641 and case No. 707, must be vacated in light of the passage of Assembly Bill
No. 1869. The People agree with defendant.
       Assembly Bill No. 1869 was signed into law in September 2020 and became
operative on July 1, 2021. The bill repeals the authority to collect certain fees (see Stats.
2020, ch. 92, §§ 11, 62), it renders the unpaid balance of the fees unenforceable and




2 People v. Harvey (1979) 25 Cal.3d 754.


                                              3
uncollectible, and it requires that any portion of a judgment “imposing” such fees be
vacated. (See ibid.; § 1465.9, subds. (a), (b), as added by Stats. 2020, ch. 92, § 62; Gov.
Code, § 6111, subds. (a), (b), as added by Stats. 2020, ch. 92, § 11.)
       As relevant to this appeal, the unpaid portion of the $40 probation fee, $370
presentence report fee, and $43.50 booking fee imposed in case No. 641, and the $5 fee
for each urinalysis drug test imposed in both cases, is now unenforceable and
uncollectible (§ 1465.9) and the portion of the judgment imposing them must be vacated
(id., subd. (a)).
       Defendant also contends section 987.8 attorney’s fees should be vacated in both
cases. We disagree because the record indicates such fees were not imposed in either
case. Rather, the trial court reserved jurisdiction to possibly impose such fees in the
future. An order reserving jurisdiction is not an order imposing a fee, but rather an order
allowing the court to retain authority to impose attorney’s fees at a later date. (See
People v. Antolin (2017) 9 Cal.App.5th 1176, 1179-1180; PR Burke Corp. v. Victor
Valley Wastewater Reclamation Authority (2002) 98 Cal.App.4th 1047, 1053.)
       Despite the trial court’s reservation of jurisdiction, Assembly Bill No. 1869 has
now abrogated the trial court’s authority to impose section 987.8 attorney’s fees. But
because the trial court has not yet imposed the fees, there is no imposed section 987.8
attorney’s fee to vacate under Assembly Bill No. 1869.
                                             II
       In addition, defendant challenges the restitution fines, court operations
assessments, and conviction assessments under People v. Dueñas, supra,
30 Cal.App.5th 1157. She also claims the imposition of the restitution fines without
consideration of her ability to pay violates the Eight Amendment prohibition against
excessive fines and equal protection. In support of her claim that she had no ability to
pay, defendant notes her alcohol use and lack of permanent housing, employment, and
income.

                                              4
       Dueñas was decided in January 2019. Although defendant was sentenced in
June 2021 in both cases, long after Dueñas was decided, her trial counsel did not assert in
the trial court the grounds she now raises on appeal. Under the circumstances, defendant
forfeited her challenge to the restitution fines and assessments. (People v. Scott (1994)
9 Cal.4th 331, 351-354 [to preserve a sentencing issue for review, it must be raised in the
trial court].) That defendant’s ability to pay claims are constitutional in character does
not alter the application of the forfeiture doctrine. (See People v. Trujillo (2015)
60 Cal.4th 850, 859; In re Sheena K. (2007) 40 Cal.4th 875, 880-881.)
       Defendant nevertheless argues counsel’s failure to object constituted ineffective
assistance. To establish such a claim, “the defendant must first show counsel’s
performance was deficient, in that it fell below an objective standard of reasonableness
under prevailing professional norms. Second, the defendant must show resulting
prejudice, i.e., a reasonable probability that, but for counsel’s deficient performance, the
outcome of the proceeding would have been different.” (People v. Mai (2013) 57 Cal.4th
986, 1009.)
       Here, defendant has not established prejudice. The trial court did, in fact, consider
her ability to pay, referencing it twice. It also had the probation report, which described
defendant’s alcohol use and lack of permanent housing, employment, and income.
Defendant does not identify the additional information the trial court should have
considered. Accordingly, she has not established it is reasonably likely that had her
counsel asserted an objection or requested a hearing, the result would have been different.
Defendant’s ineffective assistance claim fails.


                                      DISPOSITION
       The judgment is modified to vacate the $40 probation fee (§ 1203.1b), $370
presentence report fee (§ 1203.1b), and $43.50 booking fee (Gov. Code, § 29550.2)



                                              5
imposed in case No. 641, along with the $5 fee for each urinalysis drug test (§ 1203.1b)
imposed in both case No. 641 and case No. 707. The judgment is affirmed as modified.



                                                   /S/
                                                MAURO, J.



We concur:



    /S/
ROBIE, Acting P. J.



    /S/
DUARTE, J.




                                            6